DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 6/23/2022 in which Applicant lists claims 1-9 as being currently amended. It is interpreted by the examiner that claims 1-9 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 3/25/2022 was considered.
Response to Arguments
Applicant’s arguments, see pages 6-8 of the remarks, filed 6/23/2022, with respect to Morinaga not disclosing at least that “the plurality of protrusions are smaller than the plurality of arc surfaces, respectively” have been fully considered and are persuasive.  The rejections in view of Morinaga have been withdrawn. 
Applicant's arguments filed 6/23/2022, specifically pages 8-10 of the remarks, have been fully considered but they are not persuasive. Applicant’s argument that Kim does not disclose that “the plurality of protrusions and the plurality of arc surfaces are symmetrical with respect to a direction orthogonal to the optical axis” is not persuasive. Applicant points to elements 310 and 320 as seen in figures 4b and 5. However, figure 6a of Kim clearly shows that elements 310 and 320, which include the plurality of protrusions and plurality of arc surfaces, are symmetric with respect to the x-axis and y-axis, which are orthogonal to the z-axis/optical axis. Therefore, the rejections of the claims with respect to Kim are hereby maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al., U.S. Patent Application Publication Number 2021/0318592 A1, of record (hereafter Kim).
Regarding claim 1, Kim discloses an optical unit with an image stabilization function (see at least paragraph [0016]), comprising:
a movable body (see at least element(s) 200, and/or 310) having
a camera module (see at least element(s) 201, 220), and
a frame-shaped holder that surrounds the camera module from an outer peripheral side of the camera module (see at least element 310);
a swing support mechanism that swingably supports the movable body around a swing center point set in advance on an optical axis of the camera module inside the movable body (see at least element 310S and/or 316, and 320S; and figure 2a, yaw and pitch tilt around the X and Y axis); and
a fixing body that supports the movable body with the swing support mechanism interposed therebetween (see at least element 320), wherein
the frame-shaped holder includes three or more of a plurality of protrusions that project radially (see at least element(s) 310S, 316),
the fixing body includes a plurality of arc surfaces that come into contact with the plurality of protrusions, respectively, from an outer peripheral side of the movable body (see at least element 320S),
along the optical axis of the camera module, the plurality of protrusions are smaller than the plurality of arc surfaces, respectively (see at least figure 5, elements 316 and 320S), 
the plurality of protrusions and the plurality of arc surfaces are symmetrical with respect to a direction orthogonal to the optical axis (see at least figure 6a wherein elements 316, 310S and 320S are symmetrical in the x-axis and y-axis directions which are orthogonal to the optical axis (z-axis)),
the swing support mechanism includes the plurality of protrusions and the plurality of arc surfaces (see at least element 310S and/or 316, and 320S), and
each arc surface of the plurality of arc surfaces is a concave curved surface being a portion of a spherical surface centered on the swing center point (see at least elements 320SR1 through 320SR4 which are centered around the Z axis/optical axis).
Regarding claim 2, Kim discloses the limitations of claim 1 as set forth above, and wherein
each of the plurality of protrusions extends in the direction orthogonal to the optical axis (see at least element(s) 310S, 316), and the fixing body includes a frame-shaped case that surrounds the movable body from a radial outside (see at least element 320), and
the plurality of arc surfaces are provided on a radial inner surface of the fixing body (see at least element 320S).
Regarding claim 3, Kim discloses the limitations of claim 2 as set forth above, and wherein the swing support mechanism includes three or four protrusions (see at least element 310SR1 through 310SR4).
Regarding claim 4, Kim discloses the limitations of claim 1 as set forth above, and further comprising:
an image stabilization magnetic drive mechanism configured to cause the movable body to swing around an axis intersecting the optical axis (see at least element 340, as well as paragraphs [0149]-[0169]),
wherein the image stabilization magnetic drive mechanism includes an image stabilization magnet fixed to one of the frame-shaped holder and the fixing body (see at least one of elements 341m, 342m), and an image stabilization coil that is fixed to the other of the frame-shaped holder and the fixing body and faces the image stabilization magnet (see at least elements 341c, 342c).
Regarding claim 5, Kim discloses the limitations of claim 1 as set forth above, and further comprising:
a rolling correction magnetic drive mechanism configured to cause the movable body to swing around the optical axis (see at least figures 7 and 8a, element 340, as well as paragraphs [0149]-[0169]),
wherein the rolling correction magnetic drive mechanism includes a rolling correction magnet fixed to one of the frame-shaped holder and the fixing body (see at least one of elements 341m, 342m), and a rolling correction coil that is fixed to the other of the frame-shaped holder and the fixing body and faces the rolling correction magnet (see at least elements 341c, 342c).
Regarding claim 6, Kim discloses the limitations of claim 1 as set forth above, and wherein a tip surface of each protrusion of the plurality of protrusions is in slidable contact with a respective arc surface of the plurality of arc surfaces at a point (see at least figure 5, elements 316 and 320S).
Regarding claim 7, Kim discloses the limitations of claim 1 as set forth above, and wherein a tip surface of each protrusion of the plurality of protrusions is in slidable contact with a respective arc surface of the plurality of arc surfaces on a surface (see at least figure 5, element 316 and 320S).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., U.S. Patent Application Publication Number 2021/0318592 A1, of record (hereafter Kim) in view of Lam, U.S. Patent Application Publication Number 2016/0109681 A1, of record (hereafter Lam).
Regarding claim 8, Kim discloses the limitations of claim 7 as set forth above, and wherein
the tip surface of said each protrusion or the respective arc surface has irregularities (see at least figure 5, element(s) 310S and/or 316), but does not specifically disclose that grease is applied between a tip surface of each protrusion and each arc surface.
However, Lam teaches an optical unit for optical image stabilization wherein lubricant, oil, grease, or liquid may be used between elements to reduce friction (see at least the abstract, and paragraphs [0058] and [0064] of Lam).
Additionally, it is well-known to those of ordinary skill in the optical arts to use a type of grease to reduce friction between movable and touching parts.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to have grease be applied between a tip surface of each protrusion and each arc surface, for the purpose of achieving the predictable result of reducing friction and wear between parts that come into contact and move with respect to one another, while having a reasonable expectation for success, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273,282, 189 USPQ 449, 453 (1976); Anderson's-BlackRock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673,675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., U.S. Patent Application Publication Number 2021/0318592 A1, of record (hereafter Kim) in view of Hirota et al., U.S. Patent Application Publication Number 2006/0055787 A1, of record (hereafter Hirota).
Regarding claim 9, Kim discloses the limitations of claim 7 as set forth above, but does not specifically disclose a coating layer having a hardness higher than that of each protrusion is provided on a tip surface of each protrusion.
However, Hirota teaches an optical unit for optical image stabilization wherein a surface layer having a hardness higher than that of an underlying layer may be used such that a low weight may be achieved while also having an anti-wear property and ensuring durability against friction (see at least the abstract, figures 18-19, elements 41, 411, 32a, and paragraphs [0119]-[0127] of Hirota).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical unit of Kim to include the teachings of Hirota so that a coating layer having a hardness higher than that of each protrusion is provided on a tip surface of each protrusion, for the purpose of having an anti-wear property and ensuring durability against friction while having a reasonable expectation for success (see at least paragraph [0123] of Hirota).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/28/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872